                                          Case 4:19-cv-05398-JST Document 48 Filed 07/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IAN SMITH, ET AL.,                                 Case No. 19-cv-05398-JST
                                                       Plaintiffs,
                                   8
                                                                                           SCHEDULING ORDER
                                                  v.
                                   9

                                  10    CITY OF OAKLAND,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          At the parties’ joint request, ECF No. 46, the class certification deadline is continued to

                                  14   October 2, 2020. The case management conference currently scheduled for July 7, 2020 is

                                  15   vacated.

                                  16          IT IS SO ORDERED.

                                  17   Dated: July 1, 2020
                                                                                       ______________________________________
                                  18
                                                                                                     JON S. TIGAR
                                  19                                                           United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
